                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

LaShawn R. Pettus,

                       Petitioner,              :    Case No. 1:20-cv-187

       - vs -                                        District Judge Michael R. Barrett
                                                     Magistrate Judge Michael R. Merz

Warden,
 Franklin Medical Center,

                                                :
                       Respondent.


                                     TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is transferred

from Magistrate Judge Bowman to Magistrate Judge Merz. The case remains assigned to District

Judge Barrett for final decision.



March 12, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                1
